DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 3 and 15 are drawn to a sprayer with positioning assembly, having a search in B05B 15/60.
II.	Claim 4 is drawn to a sprayer with accessories storage, having a search in B05B 15/00.
III.	Claim 5 is drawn to sprayer with automatic hose reel, having a search in in B08B 2203/0276.
IV. 	Claims 6-8 are drawn to sprayer with containing box, having a search in in B05B 13/02.
V.	Claims 9 and 10 are drawn to sprayer with locking mechanism, having a search in in B05B 11/3052.
The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I-V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed  
 (1)  	Have a materially different design, mode of operation, function, or effect.  Specifically:
The sprayer with positioning assembly of Group I is designed, operated, and functions to allow the device to control orientation of the device, e.g. with positioning holders; 
The sprayer with accessories storage of Group II is designed, operated, and functions to allow the device to store electrical wire at the handle, i.e. the circular recess arranged at a joint of the operating handle.
The sprayer with automatic hose reel of Group III is designed, operated, and functions to allow the device to automatically reel in the hose and uniquely mount the hose reel, i.e. the U-shaped mounting plate is fixedly mounted on the automatic hose reel and the U-shaped mounting bracket.
The sprayer with containing box of Group IV is designed, operated, and functions to provide means for supporting the device, i.e. T-shaped mounting rails with a trapezoidal guide head and a limit step.
The sprayer with locking mechanism of Group V is designed, operated, and functions to prevent accidental discharge or spraying of the device, i.e. button lock catch and the guide slots.
(2)	The particular recitations in each of the respective inventions of Groups I-V do not overlap in scope, they are mutually exclusive as the term relates to restriction practice (i.e. a first invention would not infringe a second invention, and the second invention would not infringe the first invention).
(3)	The invention of one Group would not render the inventions of the other Groups obvious.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 

Claims 2 and 14 link inventions of Groups I-V.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 2 and 14.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Mr. Song Zhu on July 14, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 14, 2022